 Case 2:21-cv-00447-RCY-LRL Document 1 Filed 08/04/21 Page 1 of 7 PageID# 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Norfolk Division

DEANGELO M. SPENCER,                  )
                                      )
                                      )                   CIVIL ACTION NO:
     Plaintiff,                       )
v.                                    )                   JURY TRIAL DEMANDED
                                      )
FRITO-LAY, INC.                       )
                                      )
     Serve: Registered Agent          )
            CT Corporation System     )
            4701 Cox Rd.              )
            Ste 285                   )
            Glen Allen, VA 23060-6808 )
                                      )
     Defendant.                       )
                                      )

                                              COMPLAINT

           Plaintiff, DeAngelo M. Spencer ("Spencer" or “Plaintiff”), by counsel, brings this action

against Defendants Frito-Lay, Inc. (“Frito-Lay”) for damages and alleges as follows:

                                              THE PARTIES

1.         Plaintiff Spencer is a natural person, and at all times relevant hereto was, a citizen of the

Commonwealth of Virginia, residing in the town of Chesapeake, Virginia.

2.         Defendant Frito-Lay is a Delaware corporation conducting business in the

Commonwealth of Virginia.

                                     JURISDICTION AND VENUE

3.         This court has jurisdiction over the subject matter of this complaint pursuant to 28 U.S.C.

§ 1331 and 42 U.S.C. §2000e-5. Venue properly lies in this Court because the controversy

involves Defendant’s behavior at Plaintiff’s place of employment, in the Eastern District of

Virginia.

Page | 1
 Case 2:21-cv-00447-RCY-LRL Document 1 Filed 08/04/21 Page 2 of 7 PageID# 2




                         EXHAUSTION OF ADMINISTRATIVE REMEDIES

4.         Prior to instituting this suit, Spencer timely filed an administrative claim with the Norfolk

Office of the Equal Employment Opportunity Commission (EEOC) on April 7, 2021. A true and

correct copy of the Charge of Discrimination is attached to this complaint and incorporated by

reference as Exhibit “A”.

5.         The EEOC failed to resolve the claim and issued a right-to-sue letter dated May 6, 2021.

True and correct copies of the right-to-sue letter is attached to this complaint and incorporated by

reference as Exhibits "B”. Spencer received the right to sue letter on May 9, 2021. Plaintiff has

filed his complaint within 90 days from the date he received her notices authorizing the right to

bring this action.

                                       STATEMENT OF FACTS

6.         Plaintiff Spencer is a black male.

7.         Spencer began employment with Frito-Lay as a Merchandiser on or about April 15, 2016.

Spencer later assumed the title of Customer Service Specialist -- in or about fall of 2017. This

was a transition to new role within the company.

8.         As a CSS, Spencer would regularly visit stores to address product advertising, set up and

displays. As part of his duties, Spencer would also communicates with managers of each of the

stores he visited.

9.         Spencer’s initial route as a CSS was located in Chesapeake, Virginia. This route was

relatively near his home and was free of tolls and/or heavy traffic.

10.        Spencer’s immediate supervisor as Joe Janulewicz (“Janulewicz”).




Page | 2
 Case 2:21-cv-00447-RCY-LRL Document 1 Filed 08/04/21 Page 3 of 7 PageID# 3




11.        On May 22, 2019, Janulewicz presented Spencer with a written reprimand concerning

Spencer’s alleged failure to properly remove stale and/or damaged store products on display,

costing a clean-up charge of $272.

12.        On May 29, 2019, Janulewicz issued a second written warning to Spencer. This time,

Janulewicz alleged that Spencer had violated the Defendant’s attendance policy by failing to

timely call in a delayed start.

13.        Spencer brought it to Janulewicz’s attention that a CSS white coworker of his, Daniel

Carson was routinely late to work (almost every day). In addition, multiple store managers had

complained about Carson’s tardiness. Moreover, a store manager had made numerous

complaints about Carson’s tardiness. Still, Janulewicz did not reprimand Carson for similar

activity that prompted Spencer’s second write-up in a week.

14.        Spencer told Janulewicz that he felt he was being singled out and treated poorly because

of his race. Janulewicz told Spender that he was “lucky to have a job” and Janulewicz “can’t

allow [Spencer] to be complacent or lazy.”

15.        Janulewicz continued to closely monitor and overly scrutinize Spencer – especially

compared to Spencer’s white coworkers.

16.        Janulewicz then suspended Spencer in early June 2020. When Spencer asked why he

was being suspended, Janulewicz told him it was Human Resources’ decision. When Spencer

asked Janulewicz’s supervisor, Mike Hart (“Hart”) – Business Zone Leader, why he was being

suspended, Hart said Janulewicz wanted Spencer off of the “easy route.”

17.        Spencer brought it Janulewicz’s attention that a CSS white coworker of his, Matt Willis

(“Willis”) had recently been responsible for $1400 worth of damaged store products but was not

punished nearly in as severe a manor as Spence. Willis was also often late to work without



Page | 3
 Case 2:21-cv-00447-RCY-LRL Document 1 Filed 08/04/21 Page 4 of 7 PageID# 4




punishment. Janulewicz did not give Willis a formal write-up but rather a more lenient

“coaching.” Janulewicz did not care to hear this comparison.

18.        Spencer further brought it Janulewicz’s attention that another CSS white coworker of his,

Joe Brown (“Brown”), was kicked-out of a store by a store manager (Walmart) for inappropriate

behavior. Shortly thereafter, Janulewicz promoted Brown on two consecutive occasions.          had

recently been responsible for $1400 worth of damaged store products but was not punished

nearly in as severe a manor as Spence. Janulewicz did not give Willis a formal write-up but

rather a more lenient “coaching.” Janulewicz did not care to hear this comparison

19.        Nonetheless, Spencer was then removed from his route. Janulewicz then refused to give

Spencer a route of his own and instead assigned Spencer to cover routes for individuals out on

sick leave or needing additional assistance.

20.        Eventually on February 18, 2021 Defendant terminated Spencer’s employment.

                                            COUNT I
                           Racial Discrimination in Violation of Title VII
                                       (42 USC 2000e et seq.)

21.        Plaintiff repeats and realleges each and every Paragraph of this Complaint as though fully

set forth herein.

22.        The Defendant’s conduct as alleged at length herein constitutes discrimination based on

race in violation of Title VII.

23.        The stated reasons for Defendant’s conduct were not the true reasons, but instead were

pretext to hide Defendant’s discriminatory animus.

24.        Defendant, through the actions of Janulewicz, discriminated against Plaintiff based on his

race.




Page | 4
 Case 2:21-cv-00447-RCY-LRL Document 1 Filed 08/04/21 Page 5 of 7 PageID# 5




25.        Unlike his white coworkers, Plaintiff routinely criticized and reprimanded for the same

conduct that went unpunished by many of his white coworkers.

26.        Defendant's manager’s conduct was intentional and its violations of federal law were

willful.

27.        As a direct and proximate result of Defendant's violation of Title VII based on Plaintiff’s

race, Plaintiff has suffered damages, including but not limited to loss of past and future income

and fringe benefits, loss of professional reputation, mental anxiety and emotional distress.

28.        Plaintiff is entitled to recover his reasonable attorney fees, costs and expert witness

expenses pursuant to Title VII.

29.        Due to the severity of Defendant’s conduct, Plaintiff is also entitled to punitive damages.

                                             COUNT II
                         Racial Discrimination in Violations of Section 1981
                                         (42 U.S.C. § 1981)

30.        Plaintiff repeats and realleges each and every Paragraph of this Complaint as though set

forth herein.

31.        Defendant intentionally discriminated against Plaintiff, who is Black.

32.        Defendant racially discriminated against Plaintiff in interfering with the wages, benefits,

privileges, terms and conditions of the Plaintiff’s employment relationship with Defendant.

33.        Defendant racially discriminated against Plaintiff in that he was a member of a protected

class, a adverse employment action occurred and similarly situated white coworkers of Plaintiff

were treated differently.

34.        As a result of the racial discrimination, Defendant deprived Plaintiff of constitutional and

statutory rights motivated by racial considerations.




Page | 5
 Case 2:21-cv-00447-RCY-LRL Document 1 Filed 08/04/21 Page 6 of 7 PageID# 6




35.        As a direct and proximate result of Defendant’s conduct, Plaintiff suffered and continues

to suffer loss of income, damage to career, loss of career opportunity, inconvenience, loss of

enjoyment of life, severe emotional distress, anxiety, humiliation, embarrassment, damage to

reputation, violations of his statutory rights and other consequential damages.

36.        At all times material hereto, the Defendant’s acts and omissions were done intentionally,

willfully, with deliberate indifference, with reckless indifference and/or with malice toward the

federal and statutory and common law rights of Plaintiff.

                                            JURY DEMAND

                                     Plaintiff demands a jury trial.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, DeAngelo M. Spencer, prays for entry of judgment in favor of

Plaintiff and against Defendant Frito-Lay, Inc., in the form of the following relief:

a.         Back Pay;

b.         Front Pay;

c.         Compensatory Damages;

d.         Punitive Damages;

e.         Attorneys' fees and court costs associated with this suit; and

f.         Other such relief as may be appropriate to effectuate the purpose of justice.

Date: August 4, 2021                             Respectfully submitted,

                                                 DEANGELO M. SPENCER

                                                 __/s/__Todd M. Gaynor_________________
                                                 Todd M. Gaynor, Esquire
                                                 Virginia Bar No.: 47742
                                                 GAYNOR LAW CENTER, P.C.
                                                 440 Monticello Avenue, Suite 1800
                                                 Norfolk, Virginia 23510

Page | 6
 Case 2:21-cv-00447-RCY-LRL Document 1 Filed 08/04/21 Page 7 of 7 PageID# 7




                                   PH: (757) 828-3739
                                   FX: (75) 257-3674
                                   EM: tgaynor@gaynorlawcenter.com
                                   Counsel for Plaintiff




Page | 7
